       Case 1:18-cv-00854-MV-JFR Document 70 Filed 03/25/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO EX REL.
HECTOR BALDERAS, ATTORNEY
GENERAL,

      Plaintiff,

v.                                                     CIV 18-0854 MV/KBM

TINY LAB PRODUCTIONS; TWITTER
INC.; MOPUB, INC.; GOOGLE LLC;
ADMOB GOOGLE, INC.; AERSERV LLC;
INMOBI PTE LTD.; APPLOVIN
CORPORATION; and
IRONSOURCE USA, INC.,

      Defendants.

                   ORDER QUASHING ORDER TO SHOW CAUSE

      THIS MATTER comes before the Court on its Order to Show Cause (Doc. 53),

filed January 14, 2019, and Defendant Tiny Lab Productions’ Response (Doc. 59), filed

February 26, 2019. The Court issued an Order to Show Cause following its review of

Defendant Tiny Lab Productions’ Responsive Pleading which is signed by Tiny Lab

Productions CEO Jonas Abromaitis. See Doc. 38. This District’s local rules require that

an entity other than a natural person be represented by an attorney. D.N.M.LR-Civ.

83.7. Accordingly, the Court ordered that Defendant Tiny Lab Productions show cause

by why its Responsive Pleading should not be struck for failure to comply with Local

Rule 83.7.

      In response, Defendant Tiny Lab Productions explained that it is a small entity,

established and operating in the Republic of Lithuania without any branches or

employees located in the United States. Doc. 59, ¶¶ 4,5. It asserts that it does not have
       Case 1:18-cv-00854-MV-JFR Document 70 Filed 03/25/19 Page 2 of 2



the financial means and capabilities to hire legal representation, especially in the United

States. Doc. 59, ¶ 6.

       Given these unusual and extraordinary circumstances, and considering

Defendant Tiny Lab Productions’ position as one of many defendants in this case, the

Court will waive Local Rule 83.7 and allow Defendant Tiny Lab Productions to procced

in this lawsuit without representation by an attorney. See D.N.M.LR-Civ. 1.7. The Court

shall also quash the Order to Show Cause (Doc. 53). However, Defendant Tiny Lab

Productions is required to follow the Civil Rules of Federal Procedure, all other Local

Rules, and any order entered by this Court. Should any issues arise concerning

Defendant Tiny Lab Productions, the Court will reexamine whether to allow it to proceed

without an attorney.

       IT IS SO ORDERED.



                                   ________________________________________
                                   UNITED STATES MAGISTRATE JUDGE




                                             2
